Citation Nr: 1308975	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-37 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for residuals of a low back injury.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran performed active military service from April 1968 to December 1969.

This appeal arises to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied service connection for residuals of a low back injury, for post-traumatic stress disorder (PTSD), for a lung disability, and for a hearing loss disability.  Since then, the RO has granted service connection for PTSD, a lung disability, and a hearing loss disability.  Thus, service connection for a low back disability is the only service connection claim that remains pending.

The Veteran filed timely notices of disagreement (hereinafter: NODs with a September 2009 rating decision that assigned an initial noncompensable rating for bronchitis and with a December 2009 rating decision that continued a 30 percent rating for PTSD.  The RO issued statements of the case (hereinafter: SOCs) discussing these issues, but the Veteran failed to submit a VA Form 9, Appeal to the Board of Veterans' Appeals, or other correspondence containing the information needed to perfect those appeals .  The RO therefore administratively closed those appeals and the Board need not discuss them further. 


REMAND

The Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, contains a request for a hearing before a Veteran's law judge.  In September 2012, the RO scheduled a Travel Board hearing at the RO for the Veteran.  The RO sent a notice letter to the Veteran; however, it was addressed to the Veteran's earlier mailing address in Sherborn, Massachusetts.  The US Postal Service marked the letter "Unable to Forward" and returned it to the RO.  The Veteran subsequently failed to report for the hearing.  

Records in the Veteran's Virtual VA file reflect that his current mailing address is in Augusta, Maine.  Therefore, another attempt should be made to schedule a Travel Board hearing and the RO should insure that the Veteran and his representative receive proper notice of that hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a "Travel Board" hearing following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2012).

The Veteran need take no further action unless otherwise informed, but may submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


